Citation Nr: 0022043	
Decision Date: 08/18/00    Archive Date: 08/23/00

DOCKET NO.  98-02 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date prior to September 1, 1996, 
for the payment of dependency and indemnity compensation 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Strommen, Counsel



INTRODUCTION

The veteran served on active duty from February 1943 to 
February 1945.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in September 1996, in which 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied the appellant's 
claim for an earlier effective date for an award of 
dependency and indemnity compensation (DIC) benefits.  The 
appellant subsequently perfected an appeal of that decision.


REMAND

A review of the record reveals that the veteran died on 
October 19, 1992, and was in receipt of total disability 
benefits for more than 10 years prior to his death.  The 
appellant has indicated that she did not apply for VA 
benefits prior to August 1996, but she has stated that she 
receives benefits from the Social Security Administration and 
that these benefits were virtually her sole support for the 
period after the veteran's death.  Under applicable criteria, 
the effective date of an award of dependency and indemnity 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor.  38 U.S.C.A. § 5110 (West 1991).  
However, the provisions of 38 U.S.C.A. § 5105, hold that when 
an appropriate application form is filed with either the VA 
or the Secretary of Health and Human Services, it shall be 
deemed to be an application for benefits under both Chapter 
13, 38 United States Code (DIC) and title II of the Social 
Security Act.  38 U.S.C.A. § 5105 (West 1991); 38 C.F.R. 
§ 3.153 (1999).  

In the present case, the record does not reflect what type of 
form the appellant used to apply for SSA benefits, or when 
the completed form was received by the SSA.  In view of the 
appellant's assertion that she is in receipt of Social 
Security benefits, and in light of the above mentioned law, 
an attempt to clarify the benefits received from the SSA and 
obtain a copy of the appellants application for Social 
Security benefits would be useful.  See 38 C.F.R. § 3.153 
(1999).  This information will assist in the review of the 
claim since the effective date for payment of DIC benefits 
could be from the date of her application for Social Security 
survivors benefits, rather than from the date of her 1996 
application for benefits from the VA.

In its October 1999 remand, the Board requested that the RO 
obtain a legible copy of any applications for SSA benefits 
filed by the appellant, the appellant being the veteran's 
widow.  Instead, the RO attempted to obtain information 
regarding SSA claims filed by the deceased veteran.  Because 
the information pertaining to applications filed by the 
appellant, are still not of record and have not been 
requested, the Board remands this case again so that the RO 
can obtain copies of the appellant's SSA applications.  

Under the circumstances described above, additional 
development is necessary in this case in order to ensure that 
the appellant's claim receives an equitable disposition.  
Accordingly, this case is remanded to the RO for the 
following:

1.  The RO, with the assistance of the 
appellant and her representative as 
indicated, should contact the Social 
Security Administration, to determine 
whether the appellant applied for any SSA 
benefits, and if so, the RO should 
request a copy of the application or 
claims forms that the appellant may have 
filed with that agency.  The stamp 
indicating the date of receipt of the 
application should be legible.  
 
2.  Upon completion of the above, the RO 
should review all the evidence of record 
and determine whether the appellant 
applied for SSA benefits on an 
application form which meets the 
requirements of 38 C.F.R. § 3.153.  If 
the decision remains adverse to the 
appellant, she and her representative 
should be provided with a supplemental 
statement of the case, that should set 
forth a summary for the reasons for the 
RO's decision.  Thereafter, the appellant 
and her representative should be given an 
opportunity to reply before the case is 
returned to the Board for further review.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).






- 5 -


